 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD EARL ALLEN,                                 No. 2:17-cv-1584 WBS DB P
12                        Plaintiff,
13           v.                                          ORDER
14    B. BOTKIN,
15                        Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. In an order filed September 11, 2019, the court granted in part and denied in

19   part defendant’s motion for summary judgment. (ECF No. 34.) Based on that order, this action

20   will continue on plaintiff’s claim that defendant used excessive force in handcuffing him in

21   violation of his Eighth Amendment rights.

22          The next step in these proceedings will be the preparation of pre-trial statements.

23   However, prior to requiring the filing of those statements, the court seeks the parties’ positions on

24   the usefulness of a settlement conference at this time.

25          Accordingly, IT IS HEREBY ORDERED that

26          1.    Within thirty (30) days of the filed date of this order, each party shall file a document

27                stating whether or not he feels a settlement conference would be helpful.

28   ////
                                                         1
 1                  a. If a party feels a settlement conference would be helpful, he shall also state

 2                       whether the undersigned magistrate judge may preside over the settlement

 3                       conference or whether another magistrate judge should do so.

 4                  b. If plaintiff feels a settlement conference would be helpful, he shall also inform the

 5                       court whether he wishes to appear for the conference in person or by video-

 6                       conference, if video-conference is available.

 7                  c. If a party feels a settlement conference would not be helpful, he shall explain the

 8                       basis for that position.

 9             2. After receiving the parties’ filings, if the court determines a settlement conference

10                  should not be set at this time, the court will order the parties to file pre-trial statements

11                  in accordance with Local Rule 281.

12   Dated: September 17, 2019

13

14

15

16   DLB:9
     DB/prisoner-civil rights/alle1584.post msj sett
17

18

19

20
21

22

23

24

25

26
27

28
                                                             2
